Berdon, J.,
dissenting.
I agree with the majority that the Appellate Court was incorrect in holding that the defendant must demonstrate specific prejudice or claim ineffective assistance of counsel in order to overturn the denial of a motion for a continuance to obtain new counsel. Nevertheless, I disagree with the majority’s analysis and result in this matter.
The majority reviews the defendant’s right to counsel claim under the sixth amendment to the United States constitution. I would not reach the issue under the federal constitution, but rather under the constitution of Connecticut. This sequence of review, although not necessary in every case, is appropriate in the present case. State v. Chapman, 227 Conn. 616, 626 n.7, 632 A. 2d 674 (1993), motion for reargument en banc granted, October 5,1993. The Supreme Court of the United States has not spoken directly on the issue, and federal law on this point is a tangled thicket of conflicting authorities-. See, e.g., United States v. Mendoza-Salgado, 964 F.2d 993, 1016 (10th Cir. 1992) (prejudice is presumed); United States v. Cicale, 691 F.2d 95, 107 n.5 (2d Cir. 1982) (prejudice must be shown). This court need not, however, speculate how the United States Supreme Court would analyze the *257right to choice of counsel in this context, because the defendant invokes the state constitution as well as the federal constitution.1 State v. Chapman, supra, 626.
Before going into my analysis, I must pause to comment on the majority’s failure to review the state constitutional issue on the ground that the defendant did not provide an independent analysis. Although there was not an elaborate discussion of the state constitutional issue in the defendant’s briefs, he did raise the issue, and cited State v. Stoddard, 206 Conn. 157, 537 A.2d 446 (1988). In Stoddard, discussed herein, we reviewed the historical setting and sociological considerations of the state constitutional right to counsel. In addition, the defendant pointed out decisions of other states, albeit based on federal law, to support his claim that prejudice need not be shown. Within this same analysis the defendant cites a law review article that attacks several settled United States Supreme Court right to counsel precedents that have required a showing of prejudice, including Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984) (prejudice must be shown to overturn a conviction based on ineffective assistance of counsel). V. Berger, “The Supreme Court and Defense Counsel: Old Roads, New Paths—A Dead End?” 86 Colum. L. Rev. 9 (1986). Of course, it would have been preferable for the defendant to have provided an analysis of all the relevant factors outlined in State v. Geisler, 222 Conn. 672, 685, 610 A.2d 1225 (1992).2 *258Nevertheless, I believe that the defendant did provide an analysis sufficient to entitle him to a review of his state constitutional claim.
In order to determine the standard of review required under the state constitution when a trial court fails to grant a reasonable continuance to obtain preferred counsel for trial, we must examine the underpinnings of the constitutional right to counsel. Article first, § 8, of the constitution of Connecticut provides in relevant part: “In all criminal prosecutions, the accused shall have a right to be heard by himself and by counsel ”3
In State v. Stoddard, supra, this court traced the historical and sociological foundation of the state constitutional right to counsel. Although our decision in Stoddard was predicated on the state due process clause as it relates to the right to counsel prior to the initiation of adversary judicial proceedings,4 the history reviewed in that case is directly relevant to the standard of review required in the present case. Id., 166. Chief Justice Peters wrote for the majority: “This state has had a long history of recognizing the significance of the right to counsel, even before that right *259attained federal constitutional importance. Until 1836, the common law of England denied the services of counsel to a person charged with a felony for anything but advisory guidance on questions of law. Powell v. Alabama, 287 U.S. 45, 60, 53 S. Ct. 55, 77 L. Ed. 158 (1932). This rule was defended largely on the theory that the court itself was counsel for the accused. Id., 61.
“Although in 1708 Connecticut enacted a law prohibiting pleading for hire without the express consent of the court; State v. Gethers, 197 Conn. 369, 389-90 n.19,497 A.2d 408 (1985); the custom of assigning counsel in all criminal cases quickly became the norm. State v. Davis, 199 Conn. 88, 99, 506 A.2d 86 (1986). By the end of the eighteenth century, the Connecticut legislature had ‘abolished all those odious laws’ arising from the English common law tradition and had assured that any person charged with a crime was ‘entitled to every possible privilege in making his defence, and manifesting his innocence, by the instrumentality of counsel . . . .’ 2 Z. Swift, A System of Laws of the State of Connecticut (1796) p. 399.
“When the customary right to counsel was formally incorporated into the Connecticut constitution in 1818, ‘the advice and services of counsel were regarded as crucial to a criminal defendant at any time, especially given the inability of a defendant to testify in Connecticut in 1818.’ State v. Davis, supra, 99-100. More contemporary developments suggest that this state’s commitment to securing the right to counsel has not diminished since 1818. Not only was Connecticut ‘the first state to adopt the public defender system’; State v. Hudson, 154 Conn. 631, 635, 228 A.2d 132 (1967); but the right to counsel ‘was secured to criminal defendants in this state long before the mandate of Gideon v. Wainwright, 372 U.S. 335, 83 S. Ct. 792, 9 L. Ed. 2d 799 [(1962) (holding that the fourteenth amendment *260incorporated the sixth amendment right to counsel)] . . . .’ Spring v. Constantino, 168 Conn. 563, 566-67 n.2, 362 A.2d 871 (1975). The United States Supreme Court has turned to the historical experience of Connecticut in expanding the right to counsel under the federal constitution. Faretta v. California, 422 U.S. 806, 827, 95 S. Ct. 2525, 45 L. Ed. 2d 562 (1975); Powell v. Alabama, supra, 62-63.” State v. Stoddard, supra, 164-65.
It is clear, from this rich history, that the fundamental right to counsel is elevated to the highest order. “[T]here are some constitutional rights so basic to a fair trial that their infraction can never be treated as harmless error .... [infringements of a defendant’s constitutional rights in a criminal case where harmless error analysis is deemed inappropriate involve situations where the constitutional violation must be deemed harmful under all circumstances or where it is of such a nature that ascertainment of its harmfulness is impossible or so difficult as not to warrant the endeavor. Such cases are rare exceptions to the principle that an otherwise valid conviction should not be set aside if the reviewing court may confidently say, on the whole record, that the constitutional error was harmless beyond a reasonable doubt. Delaware v. Van Arsdall, 475 U.S. 673, 681, 106 S. Ct. 1431, 89 L. Ed. 2d 674 (1986).” (Internal quotation marks omitted.) State v. Mebane, 204 Conn. 585, 604-605, 529 A.2d 680 (1987), cert. denied, 484 U.S. 1046, 108 S. Ct. 784, 98 L. Ed. 2d 870 (1988) (Shea, J., concurring); J. Bruckmann, G. Nash & J. Katz, Connecticut Criminal Caselaw Handbook (1989) p. 492.
The present case—that is, the failure to grant a reasonable continuance to obtain preferred counsel—falls within the category that requires automatic reversal. Justice Brennan, concurring in Morris v. Slappy, 461 U.S. 1, 26-27,103 S. Ct. 1610, 75 L. Ed. 2d 610 (1983), *261pointed out that because of the importance of the right to counsel and the necessary relationship that must exist between the defendant and his counsel,5 prejudice need not be shown. Justice Brennan reasoned: “[Tjhere is no way to know whether the character of the proceedings would have changed, whether counsel would have made different decisions, or whether the defense strategy would have been different if [the preferred attorney] had represented respondent. Conclusions based on inquiries into such questions would amount to nothing more than ‘unguided speculation.’ Under these circumstances, it is reasonable and just not to require a showing of prejudice.” Morris v. Slappy, supra, 28.
Accordingly, I would hold that the standard for our state constitution mirrors that recently set out under the sixth amendment by the Tenth Circuit Court of Appeals. “A conviction attained when a court unreasonably or arbitrarily interferes with an accused[’s] right to retain counsel of choice . . . cannot stand, irrespective of whether the defendant has been preju*262diced.”6 (Internal quotation marks omitted.) United States v. Mendoza-Salgado, supra, 1015. The majority cites to this same standard, but then dilutes the right it purports to set out by stating that a showing of prejudice will be required if an arbitrary denial of a motion for a continuance to obtain new counsel does not “rise to the level of a constitutional violation.” This statement clearly conflicts with the rule of United States v. Mendoza-Salgado, supra. It is difficult for me to conceive how a trial court’s arbitrary conduct in this context could fail to offend either the federal or state constitution. Indeed, the majority provides no hint of what tests should be utilized to determine when an abuse of discretion fails to rise to the level of a constitutional violation.
The majority cites to three cases in support of its premise that an arbitrary denial of a continuance to obtain preferred counsel must rise to a certain level before a defendant need not demonstrate prejudice. Two of the cases have nothing to do with the right to choice of counsel. State v. Walker, 215 Conn. 1, 10, 574 A.2d 188 (1990) (denial of continuance to investigate case); State v. Williams, 200 Conn. 310, 320-21, 511 A.2d 1000 (1986) (denial of continuance to obtain testimony of witness). The third case, State v. Beckenbach, 198 Conn. 43, 501 A.2d 752 (1985), is grounded on the dubious analysis that the defendant in that case never raised the constitutional issue.7 None of these *263cases shed any light on the perplexing question of just what it would take to elevate an arbitrary denial of a motion for a continuance to obtain substitute counsel to a constitutional violation. Therefore, the majority, interpreting the federal constitution, establishes a novel standard of uncertain application that is unprecedented in the law. To reiterate, I would hold, under the state constitution, that an unreasonable or arbitrary denial of a motion to obtain substitute counsel in and of itself “rises to the level” of a constitutional violation requiring reversal.
In determining whether the trial court abused its discretion in failing to grant a reasonable continuance in order to obtain counsel of choice, I agree with the majority that there are multiple factors to consider. See 2 W. LaFave & J. Israel, Criminal Procedure § 11.4, pp. 39-40 (listing some relevant factors). Each case, however, must be reviewed on its own facts, including subjective factors affecting the individual defendant. From the circumstances of this case, as outlined below, I would find that the trial court did abuse its discretion by not allowing at least a limited one day continuance in order for the defendant to obtain or determine whether he could obtain preferred counsel.
On August 5, 1991, the defendant, William Hamilton, stood on the threshold of his second major felony *264trial. Only seventeen years old, he was serving a twenty-five year sentence arising out of an unrelated trial. Jury selection was complete, but the presentation of evidence had not yet begun when the defendant’s special public defender, David Abbamonte, made a motion for a continuance based on the asserted needs (1) to appoint a member of the defendant’s family to serve as guardian ad litem, (2) to have the defendant examined in order to determine if he was competent to assist in his defense, and (3) to determine if the defendant’s preferred attorney would be willing to represent the defendant in place of Abbamonte.
Abbamonte informed the court that the defendant wanted to retain Attorney Robert Gulash, and that the defendant’s cousin, Jimmy Cooper, was going to meet with Gulash that same day. Abbamonte also stated that the defendant’s father had stopped attending the trial and no other member of the defendant’s family would attend.8 The state did not oppose the motion for a continuance.
The trial court then initiated a colloquy with the defendant that addressed all three of these issues. The defendant told the court that as a child he had been put in special education classes, which he called “bad disorderation” classes, “like for everybody that gets in trouble in school.” He had dropped out of school after the eighth grade, and had gone to work in Bridgeport as a landscaper at the age of fifteen.
The defendant outlined his ongoing attempt to obtain the services of Gulash. He stated that Cooper, the only family member he trusted, had told the defendant that Cooper was going to contact Gulash that day. The defendant stated that his family had sufficient assets *265to pay for a private attorney, and that Cooper was willing to pay for an attorney. The defendant explained that he wanted to retain a private lawyer because “I don’t wanna mess with no state lawyer because I know that—I feel that I’m being railroaded in this case.”
The court clerk then telephoned Gulash’s law office. Gulash was not there, but another attorney in that office, Peter McGuinness, agreed to appear in court immediately. When the court reconvened after a recess, McGuinness was present. He told the court that Cooper, a client of the law firm, had indeed contacted the office that morning, and Gulash had planned to get back to Cooper at 11 a.m., but was required to leave the office because of an emergency in his own family. McGuinness could not say whether Gulash would be able to take the defendant’s case.
At this point, a minimal one day continuance would have been sufficient to determine if Gulash, the defendant’s preferred counsel, could have represented the defendant. I have no doubt that, had the defendant been a mature adult and not incarcerated during the intervening period between his arrest and the commencement of the trial, under most circumstances, a denial of the continuance would not have been unreasonable. But the defendant was neither mature nor an adult. He was a teenager, a school dropout, incarcerated, and his condition had “deteriorated” according to Abbamonte to the extent that Abbamonte moved for a competency exam for this troubled young man. Of course, a defendant “may not insist upon counsel of choice in a manner which obstructs orderly procedure in the courts or deprives courts of the exercise of their inherent powers to control the orderly course of justice.” United States v. Mendoza-Salgado, supra, 1015. The defendant had no motivation, however, to seek a continuance for the purpose of delay or obstruction of justice. As one court pointed out, an incarcerated *266defendant has nothing to gain by seeking delay for its own sake.9 Collins v. State, 276 Ark. 62, 65, 632 S.W.2d 418 (1982).
I am troubled by the fact that the majority appears to hold the defendant to the standard of a mature, intelligent and legally savvy individual with a supportive family, a standard that has no application to William Hamilton.10 The majority attaches “little weight” to the fact that the defendant was incarcerated at the time of his motion, because the trial court made no finding that the defendant’s motion was motivated by an intent to delay his trial. In the present case, incarceration is an important factor. The fact that the defendant was incarcerated, coupled with the lack of a supportive family, provides an explanation for why the defendant waited until the time of trial to make his motion.
The majority also states that it is “significant” that the defendant asked for a continuance of unspecified duration. The trial court could easily have inferred from *267the defendant’s statements, however, that a one day continuance would be sufficient for his stated purpose of determining if his preferred attorney was available.
The majority also implies that the defendant refused to say whether his cousin could afford to retain private counsel. The defendant clearly answered in the affirmative, although he did refuse to state how much money his cousin had.11 The trial court did not tell the defendant that his refusal to answer would preclude the relief he sought. At any rate, the only relevant question is whether the cousin or other members of his family had sufficient funds to pay for private counsel, not how much money his cousin had, even if the defendant knew.
The majority next states that the defendant had met with Gulash nine months earlier, but had failed to retain him at that time. The majority fails to consider that subsequent to this meeting, approximately two months before the hearing that is the subject of this appeal, Abbamonte had represented the defendant in the unrelated trial where the defendant was convicted and sentenced to twenty-five years in prison.12 From the defendant’s perspective, the litmus test for Abbamonte’s effectiveness was the first trial. In my view, the con*268viction and sentence in the unrelated trial constituted a significant change in the defendant’s circumstances, rendering irrelevant the fact that the defendant had failed to obtain Gulash’s services up to that point in time.
Finally, there is another compelling factor that the majority failed to consider and that weighed heavily in favor of a continuance. At the time of his motion, the defendant had become completely isolated, alienated, and adrift without any meaningful adult guidance. Because the defendant’s father would not attend the trial, it was necessary for the court to appoint at least two court family relations officers to act as the defendant’s guardians ad litem. It is clear from the representation of the special public defender that there was a perfunctory relationship at best between the defendant and these guardians, and the defendant’s mental condition was seriously deteriorating. For example, Abbamonte stated in arguing for a continuance: “But Your Honor knows me. I’ve been a public defender in this court for going on 15 years and I think this young man’s condition is deteriorating rapidly. Plus, right now, although there is a guardian ad litem, he has absolutely no guidance. No one to talk to in terms of family member[s] to discuss this matter rationally and at this point, Your Honor, whether it’s Mr. Gulash, some other lawyer or myself that has to try this case, I just think that for his benefit and in the interest of justice, that a continuance [should be] granted for any of the reasons that I stated.”13
*269I agree that we usually defer to the trial court on matters within its discretion. Indeed, in my recent search through the two hundred year recorded history of this court, I found only one criminal case “in which this court . . . held that the trial court’s denial of a motion for continuance constituted an abuse of discretion.” *270Jackson v. Commissioner of Correction, 227 Conn. 124, 145, 629 A.2d 413 (1993) (Berdon, J., dissenting). I do not know whether this track record tells us something about the trial courts, or about this court. However, other jurisdictions have held such a denial to be so unreasonable that reversal is necessary to safeguard the right to choice of counsel. Parker v. State, 18 Ark. App. 252, 715 S.W.2d 210 (1986); People v. Little, 207 Ill. App. 3d 720, 566 N.E.2d 365 (1990); People v. Washington, 195 Ill. App. 3d 520, 552 N.E.2d 1067 (1990), appeal denied, 133 Ill. 2d 570, 561 N.E.2d 705 (1990); Commonwealth v. Atkins, 233 Pa. Super. 202, 336 A.2d 368 (1975). When the trial court’s interest in saving one day is balanced against the defendant’s interest in the possibility of obtaining his preferred counsel, and the defendant’s personal circumstances preclude me from dismissing his right as one that should have been exercised earlier, I am compelled to find an abuse of discretion necessitating reversal.
In this case the continuance—a mere day to determine whether the preferred counsel would take the case and was available—would have fostered the appearance of justice and enhanced the credibility of this branch of government. Instead, the defendant and others similarly situated will simply believe they were “railroaded.” After the imposition of the thirty-five year sentence in the present case, this teenage defendant's collective sentence for this conviction and his prior conviction totaled sixty years, the equivalent of a life sentence in Connecticut.14 “[A] right to . . . counsel of choice is secured by this state’s constitution. ... It is among those rights one may claim, notwithstanding society may deem it inconvenient.” Harrison v. State, 520 So. 2d 1352, 1354 (Miss. 1987) (Robertson, J., concurring).
Accordingly, I respectfully dissent.

 It is a well established principle that the federal constitution sets the floor and the state may grant more rights. Massachusetts v. Upton, 466 U.S. 727, 736, 104 S. Ct. 2085, 80 L. Ed. 2d 721 (1984) (Stevens, J., concurring). “[FJederal constitutional . . . law establishes a minimum national standard for the exercise of individual rights and does not inhibit state governments from affording higher levels of protection for such rights . . . .” (Internal quotation marks omitted.) State v. Miller, 227 Conn. 363, 379, 630 A.2d 1315 (1993).


 Pertinent interpretative tools include the text of the state constitution, holdings of this court and the Appellate Court, federal precedent, decisions *258of other states, historical data, and economic/sociological data. State v. Geisler, 222 Conn. 672, 685-86, 610 A.2d 1225 (1992). Of course, not every factor is relevant to a particular case. State v. Miller, 227 Conn. 363, 381, 630 A.2d 1315 (1993). For example, in the present case I use in my analysis holdings of this court, federal precedent, decisions of other states and historical data.


 Article first, § 9, of the 1818 constitution of Connecticut, the state’s first formal constitution, contains identical language on the right to counsel.


 In State v. Stoddard, 206 Conn. 157, 537 A.2d 446 (1988), we held that, under the state constitution, the police are required to inform a suspect whom they are holding for custodial interrogation of timely efforts by counsel to render pertinent legal assistance. We relied on the state constitutional right to due process, rather than the specific right to counsel provision, because the specific right does not attach until after the initiation of adversary judicial proceedings. Id., 166.


 “Given the importance of counsel to the presentation of an effective defense, it should be obvious that a defendant has an interest in his relationship with his attorney. As . . . noted in Faretta v. California, 422 U.S. 806, 834 [95 S. Ct. 2525, 45 L. Ed. 2d 562] (1975), ‘[t]he right to defend is personal.’ It is the defendant’s interests, and freedom, which are at stake. Counsel is provided to assist the defendant in presenting his defense, but in order to do so effectively the attorney must work closely with the defendant in formulating defense strategy. This may require the defendant to disclose embarrassing and intimate information to his attorney. In view of the importance of uninhibited communication between a defendant and his attorney, attorney-client communications generally are privileged. . . . Moreover, counsel is likely to have to make a number of crucial decisions throughout the proceedings on a range of subjects that may require consultation with the defendant. These decisions can best be made and counsel’s duties most effectively discharged, if the attorney and the defendant have a relationship characterized by trust and confidence.” Morris v. Slappy, 461 U.S. 1, 20-21, 103 S. Ct. 1610, 75 L. Ed. 2d 610 (1983) (Brennan, J„ concurring).


 Such a conviction cannot stand because “[a] defendant’s choice of counsel cannot be reduced to a mere procedural formality whose deprivation may be allowed absent a showing of prejudice. The right to choose one’s counsel is an end in itself; its deprivation cannot be harmless.” United States v. Panzardi Alvarez, 816 F.2d 813, 818 (1st Cir. 1987).


 The court in State v. Beckenbaeh, 198 Conn. 43,49, 501 A.2d 752 (1985), stated that the “only issue decided by the Appellate Court, i.e., whether there was abuse of discretion by the trial judge, presented a question of a nonconstitutional nature, ’ ’ despite the fact that the Appellate Court framed this issue as a constitutional issue. State v. Beckenbach, 1 Conn. App. 669, *263674, 476 A.2d 591 (1984). The Appellate Court stated: “The matter oí a continuance is traditionally within the discretion of the trial judge, which will not be disturbed absent a clear abuse. . . . When, however, the reason for the requested continuance is the unavailability of a criminal defendant’s chosen counsel, the exercise of that discretion requires a delicate balance between, on one hand, the defendant’s constitutional right to counsel of his choice . . . which is not absolute . . . and, on the other hand, the public interest in the prompt and efficient administration of justice . . . .” (Citations omitted.) Id. Furthermore, when a defendant seeks a continuance in order to obtain preferred counsel, the constitutional right to counsel is implicitly raised. Any other conclusion would be placing form over substance.


 The trial court noted that, although the defendant’s father had attended the first morning of jury selection, he had slept through it and “didn’t seem to have any real interest in what was going on.”


 I agree with the concurring opinion that the trial court should have taken judicial notice that the defendant’s willingness to incur the risk of “dead-time” underscores the intensity of his desire to obtain substitute counsel, as well as the sincerity of his motives.


 The defendant displayed neither maturity nor intellectual sophistication in his colloquy with the trial court. For example, the following exchange occurred:
“The Court: And did you confer with your attorney when they were picking the people to be on this jury?
“[The Defendant]: What?
“The Court: Did you talk to Mr. Abbamonte when you were picking the jury?
“[The Defendant]: About what?
“The Court: About the case and about the selection of the jury and what’s going to happen.
“[The Defendant]: I don’t know what’s going to happen til—til—til after—
“The Court: I don’t know either.
“[The Defendant]:—this case is over.
“The Court: Okay. But I’m not— Have you been talking to Mr. Abbamonte?
“[The Defendant]: Naw, not often, no.”


 The transcript reads as follows:
“The Court: And did your cousin—does he have any assets that he’s willing to spend for attorney’s fees?
“[The Defendant]: Yeah, he got money.
“The Court: How much does he have, do you think?
“[The Defendant]: That’s—that’s—that’s for me and him to know.
“The Court: And for me to find out?
“[The Defendant]: Yes.
“The Court: Okay. Do you know what the fee is by Mr. Gulash?
“[The Defendant]: I don’t care how much it is.
“The Court: You don’t. All right. Fair enough.”


 Abbamonte stated to the court: “[W]ith regard to another lawyer—of course I realize that this is the second trial with him and I’m the lawyer that represented him when he was convicted the first time and he got twenty-five years. So I can understand his position . . . [that he wants another lawyer to represent him].”


 Abbamonte’s plea to the court merits quoting at length: “Your Honor, the defendant is seventeen as Your Honor’s aware. His father was here last Thursday for the morning jury selection and despite orders to the contrary from me, has seen fit not to show up since then and has in fact, made himself scarcer and has absconded and I can’t reach him. . . . With regard to this trial, Your Honor, it is the opinion of myself and I believe Mr. Holden [chief public defender] concurs, that this—this young man at this time is not competent to understand the nature of the charges against him and *269to help in his defense. He’s 17 years old. His father refuses to come here or any other family member. The guardian ad litem is, as you know, we had a different one the other day. This man, Mr. Tolies, evidently can only stay here til one o’clock. Somebody else will come in this afternoon. We just can’t have a meaningful discussion and also we feel that this . . . this young man’s condition is deteriorated so much that he doesn’t understand what is going on and he can’t help his defense. ... I would ask at this time . . . for a continuance from the court to have this young man examined, number one. Number two, to try and issue a subpoena, if his father isn’t available, to some member of the family to come here and sit throughout the proceedings in this situation, if the court doesn’t see fit to grant a continuance. But Your Honor knows me. I’ve been a public defender in this court for going on 15 years and I think this young man’s condition is deteriorating rapidly. Plus, right now, although there is a guardian ad litem, he has absolutely no guidance. No one to talk to in terms of family member[s] to discuss this matter rationally and at this point, Your Honor, whether it’s Mr. Gulash, some other lawyer or myself that has to try this case, I just think that for his benefit and in the interest of justice, that a continuance [should be] granted for any of the reasons that I stated. Mostly for an examination, number one. Number two, to try and get some member of the family here under subpoena and under threat of some sort of court action if they don’t come to sit with him because we just—we just can’t have a rational discussion in this matter. Number three . . . with regard to another lawyer—of course I realize that this is the second trial with him and I’m the lawyer that represented him when he was convicted the first time and he got 25 years. So I can understand his position on that, although I also realize it’s very late in the proceedings. But I just don’t think at this point, Your Honor, that he is fully able to assist in his own defense and I don’t think he realizes what his situation is in this case. And I think he’s too young and immature to understand and he’s also indicated a propensity which he showed towards the end of the last trial, to attempt to disrupt the trial and cause a mistrial and ... for all these reasons, I would ask that there be a continuance . . . for a . . . competency exam, number one. Number two, to get some sort of family member so we don’t have a different Family Relations person here every day, because although we’re complying with the law by having someone sit at the table to represent him as guardian ad litem, in actuality . . . [the] person that sits here is not going to have any input. He’s not going to have any say in what this young man thinks or does.”


 General Statutes § 53a-35b.